 In the Matter of CALUMET STEEL DIVISION OF BORG-WARNER CORPO-RATIONandAMALGAMATED ASSOCIATION OF IRON, STEEL AND TINWORKERS OF NORTH AMERICA,LOCAL 1027, THROUGH STEEL WORKERSORGANIZING COMMITTEE,AFFILIATED WITH THE COMMITTEE FOR IN-DUSTRIAL ORGANIZATIONIn the Matter of CALUMET STEEL DIVISION OF BORG-WARNER CORPO-RATIONandSTEEL WORKLRS ORGANIZING COMMITTEE FOR THE AMAL-GAMATED ASSOCIATION OF IRON, STEEL & TIN WORKERS OF NORTHAMERICA,LODGE 1027Cases Nos. C-786 and C-1430, respectively.DecidedApril 23, 1940Steel Products Manufacturing Industry-Interference,Restraint, and Coercion:employment of agent for purposes of labor espionage;ordered to cease anddesist suchpractices-Discrimination:charges of,dismissed-UnitAppropriatefor Collective Bargaining:hourly paid production and maintenance employees,excluding foremen, assistant foremen, watchmen, and all other supervisory em-ployees; heaters specially considered andincluded-Representatives:proof ofchoice : certification in prior representation proceeding;certification effectivefrom date issued ; majority received in election presumed to continue : notrebutted by proof of changes in personnel prior to or subsequent to certification ;(Leiserson,concurring)duty to honor certificate unless new representative iscertified,where a certificate has been issued by the Board as a result of anelection and the representative thus certified is asserting its right under suchcertificate-Agreement:statement of policy,as-Collective Bargaining:refusalof: by refusing recognition of certified union as exclusive representative ; offerof exclusive recognition conditioned upon union's presenting new proof of ma-jority,where no evidence presented to overcome presumption that union con-tinued to represent a majority after certification,as; by expressing intention notto enter into written signed contract;affirmative order to bargain with unionand embody understandings in written agreement upon request.Mr. StephenM. Reynolds,for the Board.Pope c Ballard,byMr. Merrill ShepardandMr. Lee C. Shaw,of Chicago, Ill., for the respondent.Miss FannieM. Boyls,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by AmalgamatedAssociation of Iron, Steel and Tin Workers of North America, Local23 N. L.R. B, No. 12.114 CALUMET STEEL DIVISION, BORG-WARNER CORP.1151027, through SteelWorkers Organizing Committee, affiliated withthe Committee for Industrial Organization, herein called the Union,the National Labor Relations Board, herein called the Board, bythe Regional Director for the Thirteenth Region (Chicago, Illinois)issued its complaint dated May 5, 1938, against Calumet Steel Divisionof Borg-Warner Corporation, Chicago Heights, Illinois, herein calledthe respondent, alleging that the respondent had engaged in and wasengaging in unfair labor practices affecting commerce, within themeaning of Section 8 (1) and (3) and Section 2 (6) and (7) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.With respect to the unfair labor practices, the complaint allegedin substance that on or about September 28 and November 18, 1936,respectively, and thereafter, the respondent discouraged membershipin the Union by discriminating in regard to the hire and tenure ofemployment of two of its employees 1 because they joined and assistedthe Union and engaged in concerted activities with other employeesfor the purpose of collective bargaining and other mutual aid andprotection; that during September 1936 and thereafter the respondentadvised and warned its employees against joining or retaining theirmembership in the Union and questioned them concerning theirmembership in the Union; that the respondent from and after Jan-uary 1, 1935, and continuously to the date of the issuance of thecomplaint, used in its plant an operative provided by CorporationsAuxiliary Company for purposes of espionage over the union affilia-tions and activities of its employees; and that the respondent, by theforegoing acts, and by other acts, interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.The complaint and accompanying notice of hearing were dulyserved upon the respondent and the Union.On May 11, 1938, therespondent filed an answer in which it admitted the allegations ofthe complaint relative to the nature of its business and the effectof its business upon commerce, denied that it had engaged in anyof the unfair labor practices with which it was charged, and allegedthat the complaining employees, the Union, and the Board, by theirdelay in instituting the present proceeding, had been guilty of lathes,which constituted an equitable defense and bar to the prosecution ofthis proceeding.Pursuant to notice a hearing was held at Chicago, Illinois, on May12 and 13, 1938, before Peter F. Ward, the Trial Examiner duly desig-nated by the Board. The Board and the respondent were representedby counsel and participated in the hearing.Full opportunity to be1Waltei Bieionski and Harry Kasprzak 116DECISIONS OF NATIONAL LABOR RELATIONS '-BOARDheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing upon the issues was afforded all parties.At the con-clusion of the Board's evidence, counsel for the Board moved toconform the pleadings to the proof in respect to the discrepancies indates and the spelling of names.This motion was granted withoutobjection from the respondent.During the course of the hearing theTrial Examiner made other rulings on various motions and on objec-tions to the admission of evidence.The Board has considered theserulings and finds that no prejudicial errors were committed.Therulings are hereby affirmed.On July 8, 1938, the Trial Examiner filed an Intermediate Report,in which he found that the respondent had engaged in unfair laborpractices by discriminating in regard to the hire and tenure of em-ployment of the two employees named in the complaint and by hiringan undercover operative to spy upon the union activities of its em-ployees.He recommended that the respondent cease and desist fromengaging in such unfair labor practices, that it reinstate with back payone of the discharged employees, and that it make whole the otheremployee found to have been discriminated against for any loss ofpay which he may have suffered by reason of the discrimination. OnAugust 1, 1938, the respondent filed exceptions to the rulings of theTrial Examiner during the hearing and to his Intermediate Report.Thereafter, on August 20, 1938, it filed a brief, in which it urged,among other things, its defense of laches 2 theretofore asserted in itsanswer.On October 18, 1938, a hearing for the purposes of oral argu-ment before the Board was held. Counsel for the respondent appearedand participated.On April 26, 1939, the Board, acting pursuant to Article II, Section36, of National Labor Relations Board Rules and Regulations-Series1, as amended, ordered that the record be reopened and that a hearingbe held for the sole purpose of taking further evidence in relation tothe alleged discriminatory discharge of Harry Kasprzak, one of theemployees named in the complaint.The Union had theretofore onJune 22, 1938, filed charges 3 with the Regional Director, alleging thatthe respondent had engaged in and was engaging in unfair laborpractices within the meaning of Section 8 (1) and (5) of the Act.'chargesIn view of our findings in Section IIIB, antra,that the record affordsan insuffi-cient basis for a finding that the employees were discriminatorily discharged, we deem itunnecessary to consider this defense8 These charges were signed, "Steel Workers Organizing Committee, for the AmalgamatedAssociation of Iron, Steel & Tin Workers of North America, Lodge 1027 " The chargesinCase No C-786 were signed, "Amalgamated Association of Iron, Steel & Tin Workersof North America, Local 1027, through Steel Workers Organizing Committee, affiliatedwith the Committee for Industrial 0 ganlzation "The labor organization, however, wasin tact the same in both cases, and we shall vefer to it herein as the Union. CALUMET STEEL DIVISION, BORG-WARNER CORP.117Acting pursuant to Article II, Section 37 (b), of National LaborRelations Board Rules and Regulations-Series 1, as amended, theBoard on April 28, 1939, ordered that the new case, No. XIII-C-826,4be consolidated with the oldcase,No. C-786, for the purpose of hearingand forall other purposes.Upon the charges filed by the Union on June 22, 1938, the Board,by the Regional Director, issued its complaint dated May 25, 1939,against the respondent, alleging that the respondent had engaged inand was engaging in unfair labor practices affecting commerce,within the meaning of Section 8 (1) and (5) and Section 2 (6) and(7) of the Act.With respect to the unfair labor practices, the com-plaint alleged, in substance that a majority of the employees in theappropriate unit consisting of all hourly paid production andmaintenance employees, excluding foremen, assistant foremen, allother supervisory employees, and watchmen, at an election,conductedby the Board on November 15, 1937, designated the Union as theirrepresentative for the purposes of collective bargaining with therespondent; that pursuant to such designation the Board on May 21,1938,6 certified the Union as the exclusive bargaining representativeof allemployees in such unit; that at all times since November 15,1937, the Union has been such exclusive representative of all theemployees in such suit ; that on or about May 28, 1938, June 9, 1938,June 14, 1938, and at other times after May 21, 1938, the respondentrefused to bargain collectively with the Union; that by such actsand by other acts the respondent interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed themin Section 7 of the Act.On July 22, 1939, the respondent filed its answer, in which itdenied receiving a copy of the charge; ° denied that the Union wasa labor organization; denied the appropriateness of the unit alleged;denied that the Union represented a majority in such unit; allegedthat the Decision and Certification issued by the Board on May 21,1938,was invalid, erroneous, and unlawful for ' reasons specified;alleged that there had been no final determination of the issues in therepresentation case resulting in the certification of May. 21, 1938,until April 20, 1939; alleged that the certification was, based upon astale and insufficient record, and was therefore of no effect; deniedthat it had refused to bargain ; alleged that it was willing to bargaincollectivelywith the duly authorized representatives of the Union4 This case was transferred to and continuedbefore theBoard as CaseNo C-1430.5The complaint erroneously stated the date to be April 21, 1938.The error wascorrected by amendment at the hearing.°Counsel for the respondent was furnished with a copy of the charge just prior to thecommencement of the hearing and the respondent at no time thereafter reiterated itsobjection that a copy of the charge was not attached to the complaint.283034-41-vol. 23-9 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDand that it had always bargained with such representatives; allegedthat the Union had asked -for a contract for its members only andthereby waived its claim of majority and evidenced the lack thereof;alleged that the Union had offered to prove that it represented amajority and thereby waived reliance upon the purported certifica-tion referred to; alleged that the respondent had been willing toaccept, such proof that the Union represented a majority--but thatthe Union had refused to offer such proof; and denied all otherallegations of the complaint.A copy of the complaint and consolidated notice of hearing wereduly served upon the respondent and the Union.Pursuant to notice,a hearing was held at Chicago, Illinois, on July 27 and 28, 1939,before Peter F. Ward, the Trial Examiner duly designated by the'Board.The Board and the respondent were represented by counseland participated in the hearing.Full opportunity- to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing upon the issues was afforded all parties.At the commencementof the hearing a motion by the respondent to make more definite andcertain or, in the alternative, to strike certain portions of the com-plaint, and a motion by the respondent for a bill of particulars asto issues and matters to be raised in the further hearing in Case No.C-786 were offered in evidence.Counsel for the respondent there-upon stated that explanations which had been made to him by counselfor the Board relative to matters which counsel for the Board ex-pected to prove satisfied his objections set forth in the motions.TheTrial Examiner therefore denied the motions.Also at the com-mencement of the hearing, the respondent filed objections to the orderof consolidation and moved that the two cases be severed for all pur-poses other than hearing.The Trial Examiner overruled the objec-tions and denied the motion for severance.By stipulation betweencounsel for the Board and counsel for the respondent at the hearingthe record in a prior representation proceeding, Case No. R-289, was'made a part of the record in these proceedings.During the courseof the hearing the Trial Examiner made rulings on various motionsand on objections to the admission of evidence.The Board has con-sidered these. rulings and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed.On November 28, 1939, the Board, acting pursuant to Article II,Section 36, of National Labor Relations Board Rules and Regula-tions-Series 2, ordered that Case No. XIII-C-826 be transferredand continued before the Board as Case No. C-1430, and that theTrial Examiner prepare a supplemental intermediate report in theconsolidated cases.Thereafter, on December 1, 1939, the respondentfiled objections to the Board's order of November 28, 1939, renewed 'CALUMET. STEEL DIVISION,BORG-WARNER CORP.119its original objections to the order of consolidation, and moved thatthe Board sever the cases for all purposes other than hearing.TheBoard has considered these- objections and the motion, and finds them,without merit.The objections are hereby overruled and the motiondenied.On November 29, 1939, the Trial Examiner filed his IntermediateReport in Case No. C-1430, in which he found that the Union onthe employees of the respondent in a unit appropriate for the pur-poses of collective bargaining; that the respondent on June 1, 1938,and at all times thereafter, refused to bargain collectively with theUnion as the exclusive representative of its employees within suchunit; and that the respondent had thereby engaged in unfair laborpractices affecting commerce within the meaning of Section 8 (1)and '(5) of the Act.He recommended that the respondent cease anddesist from engaging in such unfair labor practices and that, uponrequest, it bargain collectively with the Union as the exclusive rep-resentative of the respondent's hourly paid production and mainte-nance employees, excluding foremen, assistant foremen, all othersupervisory employees, and watchmen, and that if an understandingbe reached, the respondent embody such understanding in a signedagreement if requested to do so by the Union.On December 26,1939, the respondent filed exceptions to the rulings of the TrialExaminer during the course of the hearing and to the IntermediateReport.On January 7, 1940, the respondent filed a brief in supportof its exceptions.On December 29, 1939, the Trial Examiner filed a SupplementalIntermediate Report in Case No. C-786, in which he renewed hisoriginal finding that Harry Kasprzak was discharged by the respond-ent because of his union membership and activities.On January 22,1940, the respondent filed exceptions to the rulings of the Trial Ex-aminer during the hearing and to the findings of the TrialExaminerin his Supplemental Intermediate Report.Thereafter, on January 30, 1940, a hearing for the purposes of oralargument on the consolidated cases was held before the Board inWashington, D. C. Counsel for the respondent appeared and partici-pated in the argument.The Board has considered the respondent's exceptions to therulingsof the Trial Examiner at the two hearings and its exceptions to theseveral Intermediate Reports of the Trial Examiner and, save as theyare consistent with the findings, conclusions, and order set forthbelow, finds them to be without merit.Upon the entire record in the consolidated cases and the record inthe representation case, No. R-289, the Board makes the following : 120DECISIONSOF NATIONALLABOR RELATIONS BOARDFINDINGS OF FACTI.THE BUSINESS OF TILE RESPONDENTBorg-Warner Corporation was incorporated in 1928 under the lawsof the State of Illinois.On or about June 10, 1935, it purchased theentire capital stock of Calumet Steel Company at Chicago Heights,Illinois, and the operations at Chicago Heights were thereafter con-ducted under the name of Calumet Steel Division of Borg-WarnerCorporation, the respondent herein.The respondent manufactures reinforcing bars, fence, posts ' ,,,,steeltubing, and other steel products. In excess of 50,000 tons of rawmaterials, consisting chiefly of old rails and axles, are used annually'in the manufacture of its products.About 70 per cent of these rawmaterials are obtained from States other than Illinois and about 40per cent of the manufactured products are sold and transported out-side the State of Illinois.II.THE ORGANIZATION INVOLVEDAmalgamated Association of Iron, Steel and Tin Workers of NorthAmerica, Local 1027, affiliated with the Steel Workers OrganizingCommittee of the C. I. O.,' is a labor organization admitting to mem-bership the hourly paid production and maintenance employees of therespondent, excluding foremen, assistant foremen, watchmen, and allother supervisory employees.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionDuring the month of August 1935 the respondent engaged theservices of Corporations Auxiliary Company, a company engaged inthe business of furnishing detectives and under-cover operatives foremployers of industrial labor."An operative designated by the Cor-porations Auxiliary Company on its statements as "T. C. G." was sup-plied the respondent on August 12, 1935.During January 1937 theindustrial espionage activities of Corporations Auxiliary Companywere investigated by a subcommittee of the Committee on Educationand Labor of the United States Senate.About that time the em-ployees suspected the presence of a spy in their midst and one of'Congress of Industrial Organizations, formerly called Committee for IndustrialOrganization.8 SeeReport of the Committee on Education and Labor pursuant to S.Res. 266(74thCongress).Part 4, Corporations Auxiliary Co., Chrysler Corporation,excerpt from pages1134-1140 of the testimony of Dan G Ross, General Manager of Corporations AuxiliaryCompany, and excerpt from Exhibit 474 in Appendix at pp. 1363-1370, admitted in evi-dence at the hearing inthis proceeding. CALUMET STEEL DIVISION,BORG-WARNER CORP.121them announced at a union meeting on or about February 6 thata spy was present. Thereupon an employee of the 8-inch mill knownas "Butterfield," whom some of the employees suspected of being aspy, left the union meeting and never thereafter returned to workat the plant.The respondent refused to reveal the name of theoperative which it employed but testified that the Corporations Aux-iliary Company voluntarily withdrew the operative in February 1937.Invoices and canceled checks introduced in, evidence in response toa subpoena daces tecumissued by the Board show that the servicesof the operative were terminated on February 6, 1937.We find that"T. C. G." and "Butterfield" were one and the same person.W. B. Caldwell, vice president and works manager of the respond-ent, receivedwritten reports, usually daily, from "Butterfield"through the Corporations Auxiliary Company and, after readingthem and studying their contents, destroyed them.Caldwell testi-fied that he was not instructed by the Corporations Auxiliary Com-pany concerning the disposition of the reports but destroyed themvoluntarily.He explained, "This is the sort of information I havealways considered to be strictly private information, available onlyand only to be used by the direct management of the plant; and itisoftentimes of such a nature that it should be kept entirelyprivate. . . . You might draw erroneous conclusions from it."Hestated that the reports related "to mechanical difficulties, waste orabout the personnel, how the personnel was performing, safety prac-tices, ahundred and one different things of that sort that [he] felt[he] needed some sort of information on." Caldwell admitted, how-ever, that he gave no instructions to the Corporations Auxiliary Com-pany concerning the nature of the under-cover work to be performedand that he never directly communicated with the operative.Allreplies by Caldwell to questions asked him about information obtainedconcerning the union activities of the employees were evasive, indirect,and vague.He admitted, nevertheless, that he was informed by thereports that the operative had joined the Union.The Union commenced organizing employees of the respondentin July or August 1936.On September 11 it issued a charter as Local1027 to such employees and a vigorous campaign for members wasstarted."Butterfield" joined the Union in October or November1936, attended union meetings, entertained the employees, chargedthe items of expense to the respondent,and offered to lend some ofthe employees money. It was these activitieswhicharoused thesuspicion of some of the union members, caused them to watch"Butterfield,"and resulted in his ultimate exposure.It is a matterof common knowledge that the operatives of Corporations AuxiliaryCompany have for years been engaged in labor espionage and that 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDthey report the names and activities of active union members to theCorporations Auxiliary Company which in turn reports such infor-mation to the employers .9There is no evidence that "Butterfield,"employed in the 8-inch mill, was qualified, instructed, or had an op-portunity to study and report on mechanical difficulties,waste, orsafety practices, and we have no reason to believe that the nature ofhis reports was different from those of other operatives of the,Corporations Auxiliary Company.We therefore conclude that atleast part of the information furnished the respondent by "Butter-field"pertained to the union membership and activities of theemployees.We find that the respondent, by utilizing the servicesof an opera-tive of the Corporations Auxiliary Company to spy upon and reportto the respondent the union affiliations and activities of its employees,has interfered with, restrained, and coerced its employees in the exer-cise of the rights guaranteed by Section 7 of the Act.B. The dischargesAs we have above stated, the Union commenced organizing em-ployees of the respondent in July or August 1936.Thereafter, onSeptember 28, 1936, and November 18, 1936, respectively, two em-ployees,Walter Bieronski and Harry Kasprzak, each of whom wasvery active in recruiting members for the Union, were discharged.Each claimed that he was discharged because of his union member-ship and activities.We shall consider their cases separately below.Walter Bieronskiwas employed by the Calumet Steel Company in1916 and, with the exception of an 11-month intermission when hequit to work on another job, was employed continuously by that com-pany until the respondent purchased its capital stock in June 1935.For the last 13 or 14 years of his employment with the Calumet SteelCompany he had been an anchor-plate or punch-press operator inthe post-fabricating department, and it was that type of work whichhe was employed to do when the respondent commenced operatingthe plant on July 16, 1935.During the winter of 1935 to 1936 the respondent decided to re-distribute and "speed up" some of its operations and in so doingincreased the duties of the punch-press operator.Bieronski com-plained, first to his foreman, and then to Edward F. Peters, plantsuperintendent, that he was having to perform the work of two menand that the job with its increased duties was too strenuous for himto continue.He asked for and received a transfer to another jobe Report of the Committee on Education and Labor pursuant to S. Res.266(74thCongress),Report No.46,Part S,pp.8, 12, 74. See,also, footnote 8,supra. CALUMET STEEL DIVISION, BORG-WARNER CORP.123after working about 2 months on the punch-press with its addedduties.Before. receiving the transfer Bieronski had told Peters,"Ed, find me something else ; I don't want that anchor plate job anymore,I am getting too old and slow for a job like that; that is ajob for a young fellow."Bieronski was at that time 45 years old.Thereafter several other men were tried at the punch-press job withits dual duties, but they, too, could not perform the workand soonthe extra duties were removed.Bieronski, after leaving the punch-press job, worked successivelyas a machinist's helper for 3 or 4 months, as a millwright for about 7weeks, and as an engine-room attendant for the remainder of theperiod of his employment.The first job was only temporary. Thesecond could have been permanent, but Bieronski complained that itwas too hot and too hard for him to do and requested a transfer.Hewas thereupon transferred to the engine room to perform the work ofone Spaulding who was then employed temporarily on a constructionjob.Charlie Phiefer, the foreman, told Bieronski when he was as-signed to the engine room, "You work here until Spaulding getsthrough with his pipe-fitting job, and then you come back to themachine shop."On September 28, 1936, Bieronski was told by Phiefer to stay athome until the latter sent for him.Two days later Bieronski re-turned to the plant and discovered that his time card was missing fromthe rack.He was informed by the timekeeper that he was dischargedbut was given no reason therefor.He inquired of Olliffe, the employ-ment manager, Phiefer, and Peters concerning the cause of his dis-charge and each disclaimed knowledge of or responsibility for thedischarge.Although both Olliffe and Peters testified at the hearing,neither 'explained his failure to acquaint Bieronski with the cause ofhis discharge.Peters.testified that Bieronski was in fact discharged because pro-duction had slowed up and he, Peters, was given orders to curtailthe "force wherever possible and take off any extra help . . . whowere not working directly on production." Spaulding had completedhis pipe-fitting job and was ready to return to his regular job as engine-room attendant, where he would necessarily displace Bieronski.Ap-parently the respondent followed no seniority policy in effectinglay-offs or discharges.Although other men were employed by therespondent on the same day Bieronski was discharged, it does notappear that they were employed to do work which he could have done.Bieronski joined the Union during its organizational period, aboutJuly 15, 1936, and commenced wearing his union button to work shortlybefore his discharge.He was elected "guide" of the Union and wasvery active in recruiting new members.He personally signed upbetween 25 and 30 members. 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe union grievance committee uponseveral occasionsattemptedto securehis reinstatement.He was reinstated on June 3, 1937, at theconclusion of a strike which had been called by the Union. Bieronskiwas reinstated only because of the Union's insistence thereon, and asa compromiseof the Union's demands.The Trial Examiner found that Bieronski was discharged becauseof his union membership and activities.Although there is someevidence that no decrease in production necessitated a curtailment ofthe working force when Bieronski was discharged, and although thefacts are sufficient to create a suspicion as to the motivating causefor Bieronski's discharge, we are of the opinion that the record doesnot show that he was discharged because of his union membershipand activities rather than for the reason asserted by the respondent.The Trial Examiner found that after his reinstatement on June 3,1937, Bieronski was not discriminated against because of his unionactivities.Neither Bieronski nor the Union filed exceptions to thisfinding.We have considered the evidence in that respect and sustainthe finding of the Trial Examiner.We shall therefore dismiss the allegations of the complaint in sofar as they relate to Bieronski.Harry Kasprzakwas employed by the Calumet Steel Companyas shearman in the shipping department in 1933, and was employedby the respondent in that capacity when it commenced operatingthe plant in 1935.He joined the Union in September 1936 and wasconsidered one of its most active members.He had signed up over25 members prior to his discharge on November 18, 1936.The rea-son given him by the respondent for his discharge was his allegedfailure to pass a physical examination.When the respondent commenced operating the plant in 1935, itrequired all employees to take a physical examination.Throughinadvertence Kasprzak and several other employees were not calledfor the examination at that time.The omission was not discoveredby the respondent until November 1936.On November 16 Kasprzakand the other employees who had not theretofore been examined wererequired to be examined by Dr. Victor E. Engelman, who was em-ployed by the respondent on a retainer basis for all of its medicaland industrial-insurance work.Concerning the nature and extent of the examination givenKasprzak, there is an irreconcilable conflict in the testimony ofKasprzak and that of Engelman and of William L. Olliffe, theemployment manager and safety director, who acted as the doctor'sclerk during the examination.Engelman testified that Kasprzakwas completely disrobed and examined from head to foot; thatsymptoms found during the course of the examination led him tobelieve that Kasprzak might be harboring gonorrhea; that he there- CALUMET STEEL DIVISION,BORG-WARNER CORP.125upon marked Kasprzak's examination card "B" 10 and recommendedthat Kasprzak be not accepted by the respondentas anemployee.Engelman's testimony in regard to the examination was substanti-ated in material respects by the testimony of Olliffe.Kasprzakdenied that he was given the type of examination described byEngelman.He testified at the first hearing, in May 1938, that hewas unclothed only to the waist while being examined; however, atthe second hearing in July 1939, Kasprzak admitted that during thecourse of the examination he dropped his trousers to his knees.Under the circumstances, we reject the finding of the Trial Examinerin his Intermediate Report that Kasprzak's version of the physicalexamination was correct 11 and accept the testimony of Engelmanand Olliffe as the more credible.After the examination was completed and while Kasprzak wasdressing, Olliffe advised him to see a doctor but refused to tell himwhy.Kasprzak on the same day saw a Doctor E. C. Brown, who,after examining him, informed him that there was nothing wrongwith him.On the second day thereafter, November 18, Kasprzakwas discharged and told by Olliffe that he had failed to pass thephysical examination.Kasprzak informed Olliffe that Dr. Browncould find nothing wrong with him, and asked the reason why he hadnot passed the physical examination.Olliffe again refused to tell himthe reason.Kasprzak on that day or shortly thereafteralso sawEngelman and asked what was the matter with him. Engelman re-fused to tell him.Kasprzak thereaftersaw aDoctor Spencer Blim,who gave him an examination which Kasprzak testified was similarto the one given him by Brown and Engelman, "only he spent moretime."Blim likewise found nothing wrong, and gave him a certifi-cate so stating.Kasprzak then took this certificate to Olliffe, whotold him, "Keep your mouth shut and don't say anything to anybody,and I will see what I can do for you." Several times thereafterKasprzak returned to see Olliffe, who repeatedly told him, "I will seewhat I can do for you."On January 6, 1937, Kasprzak obtained temporary work at anothersteel plant and was required to and didpass aphysicalexaminationas a prerequisite to his employment.On January 6, 1938, at a meeting of Kasprzak, Olliffe,and Engel-man with representatives of the Board in Chicago,Kasprzak was in-formed for the first time that Engelman suspected him of harboringgonorrhea.Kasprzak thereupon saw a Doctor Shayle Miller, who10Each employee examinedwas classified on his examinationcard as "A," 'B," or"C.""A" meant satisfactory ; "B," questionable ; and "C," not to be employedThe Trial Examinermade no finding in this regard in his Supplemental IntermediateReport. 126DECISIONSOF NATIONAL LABOR RELATIONS BOARDgave him a urine, blood, and laboratory test, and issued his certificatedated January 21, 1938, certifying that he had "thoroughly examinedMr. H. Kasprzak and found him in excellent condition.His Kahnis negative.,His urine is also negative."On May 12, 1938, after thecommencement of the first hearing in this case, Kasprzak was ex-amined by Dr. V. N. LaMarre, of Chicago Heights, for gonorrheaand kidney trouble.LaMarre testified that the examination showedno evidence of gonorrhea or kidney trouble.OnJuly24, 1939, justprior to the second hearing in this case, Dr. Blim, the second doctorconsulted by Kasprzak, again examined him and found nothingwrong with him.Engelman testified that on the basis of the examination which hegave Kasprzak on November 16, 1936, he concluded that Kasprzak"might be harboring a venereal disease."He admitted, however,that the symptoms which he discovered might have resulted from aa non-venereal disease, and that he took no slide test or laboratorytest to confirm his suspicion.Engelman further testified that gonor-rhea may be latent and that evidence of it might not have appearedin subsequent examinations given Kasprzak; that the subsequent ex-aminations, therefore, did not alter his original opinion.When askedwhether he did not feel a human duty to tell Kasprzak of the suspi-cion which he harbored, Engelman replied, "I am not working forsocialwelfare."Although the conduct of the respondent, through its doctor andpersonnel officer, in refusing to inform Kasprzak of its suspicion thathe harbored gonorrhea may appear to be neither humane nor reason-able, and although the evidence is sufficient to arouse a suspicion thatthe respondent had motives other than those asserted by it for dis-charging Kasprzak, we do not find from the evidence before us thatthe respondent discharged him because of his union membership oractivities.We shall therefore dismiss the allegations of the complaintin so far as they relate to Kasprzak.C.Refusal to bargain collectively1.The appropriate unitIn:'aDecision and Certification of Representatives issued by theBoard on May 21, 1938,12 the Board found that the hourly paidproduction and maintenance employees of the respondent, excludingforemen, assistant foreman, watchmen, and all other supervisoryemployees, constituted a unit appropriate for the purposes of collec-12Matter of Calumet Steel Divisionof Borg-WarnerCorporationandSteelWorkersOrganizing Committee,7N. L. R B. 340 CALUMET STEEL DIVISION, BORG-WARNER CORP.127tive bargaining.None of the parties in the present proceeding con-tended that this finding should be altertd.lsWe, therefore, find that the hourly paid production and mainte-nance employees of the respondent, excluding foremen, assistantforemen, watchmen, and all other supervisory employees, constitutea unit appropriate for the purposes of collective bargaining, and thatsaid unit insures to employees of the respondent the full benefit oftheir right to self-organization and to collective bargaining andotherwise effectuates the policies of the Act.2.Representation by the Union of a majority in the appropriate unitOn July 13, 1937,the Union filed with the Regional Director for theThirteenth Region(Chicago,Illinois)a petition alleging that aquestion affecting commerce had arisen concerning the representationof employees of the respondent.After an investigation and hearingon the petition, the Board directed the Regional Director to conductan election by secret ballot to determine whether the employees withinthe appropriate unit wished to be represented by the Union, byChicagoHeights Steel Workers Protective Association,herein calledthe Association,or by neither,for the purposes of collective bargaining.The election was held on November 15, 1937. On November 22, 1937,the Regional Director filed with the Board his Intermediate Reporton the secret ballot, giving the results of such election and disclosingthat nine ballots were challenged.On November 24 and November29, 1937, respectively,the Union and the Association filed exceptionsto the Intermediate Report.The Association,in its exceptions, allegedthat five of the challenged voters were ineligible to vote because theywere employed in a supervisory capacity and that four should havebeen ruled eligible to vote. In order to determine whether either labororganization received a majority of the valid votes cast at the election,itwas necessary for the Board to rule upon the challenged ballots.The Board accordingly authorized a hearing to be held at Chicago,Illinois,for the purpose of determining the issues presented by thechallenged ballots.This hearing was conducted on January 12 and13, 1938.Thereafter,the Board duly considered the record made atsuch hearing and determined that six of the nine employees whoseballots had been challenged were entitled to vote.,On March 30, 1938,it directed the Regional Director to open the ballots of the six em-ployees in the presence of the duly accredited representatives of theAssociation and the Union and to report the results of the balloting.On April 9,1938, prior to the opening of such ballots, the Association33The respondent in its answer denied that the unit alleged is appropriate but madeno such contention at the hearing.Its objection apparently applies only to the inclusionor exclusion of specific employees in the unit and not to the categories defining it. 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDfiled with the Board a motion to reopen the hearing for the purposeof inquiring: into the propriety of a ruling by the agent conducting theelection on November 15, 1937, that three employees not mentioned inthe exceptions to the Intermediate Report had been improperly ruledineligible to vote, as a result of which ruling a fourth employee ,didnot attempt to vote.The Association further moved that the Boardreconsider the cases of the three employees whose challenged ballotsthe Board had not ordered to be openedOn April 15, 1938, after dueconsideration, the Board issued and served upon the parties its orderdenying the motions.Thereafter, on April 25, 1938, the respondentfiled with the Board a motion to dismiss the proceeding and commencea new proceeding or investigation to determine the question concerningrepresentation, or, in the alternative, to reconsider the denial of theAssociation's motion filed on April 9, 1938.On May 21, 1938, the Board issued its Decision and Certificationof Representatives, above referred to,14 denying therein the motionof the respondent and certifying the Union as the exclusive bargain-ing representative of the hourly paid production and maintenanceemployees, excluding foremen, assistant foremen, watchmen, and allother supervisory employees, employed by the respondent at itsChicago Heights, Illinois, plant.On May 28, 1938, the Association filed with the Board a motionfor reconsideration and amendment of the Decision and Certifica-tion.On May 31, 1938, the respondent filed with the Board a motionfor reconsideration of the Decision and revision of the Certification,and moved in the alternative that the representation proceeding bedismissed and that a new proceeding be commenced.This motionof the respondent set forth in substance the same matters allegedby the Association in its motion of May 28 and, in addition, allegedfurther grounds for reconsidering, revising, or setting aside theCertification.On June 6, 1938, the Board, after duly consideringthe matters set forth in the respondent's motion of May 31, issuedits order denying the motion.Copies of the order were duly servedupon all the parties on June 7.Through inadvertence the Associa-tion'smotion was not ruled upon by the Board until April 20, 1939,at which time the Board denied the motion and notified all parties ofthe denial.The respondent, in its answer and in its brief in the instant pro-ceeding, renews the objections made by it and considered by theBoard in connection with the representation case, and urges new andfurther objections to the Certification.'Matter of Calumet Steel Division of Borg-Warner CorporationandSteelWorkersOrganizing Committee,7N. L. R.B. 340. CALUMET STEEL DIVISION, BORG-WARNER CORP.129(1)The respondent contends that, since in the election conductedby the Board the Union received the votes of less than a majorityof the total number of employees in the appropriate unit, the Unionwas not properly certified by the Board. The Union, however,received a majority of the votes cast in the election and for thisreason it was properly certified as the exclusive representative ofall the employees within the appropriate unit.As we have pointedout in other cases, a failure of some or the majority of employeeswithin an appropriate unit to cast votes will not preclude the Boardfrom certifying as the exclusive representative that representativewhich obtains a majority of the votes which are actually cast at anelection.15(2)The respondent also contends that the Union, as a result ofthe election conducted on November 15, 1937, did not receive a ma-jority of the votes cast and that the Board erred in certifying theUnion as the exclusive bargaining representative. In support ofthis allegation, it makes the following contentions, all of which weremade in its motion for reconsideration filed on May 31, 1938, andrejected by the Board at that time:(a)That two spoiled or void ballots listed by the Regional Direc-tor in his Intermediate Report upon the secret ballot should havebeen counted by the Board as votes cast.Clearly a spoiled or voidballot could not be counted for either of the labor organizationswhose names appeared upon the ballot, or for neither.The Boardproperly refused to consider these ballots as votes cast ;(b)That the Board erred in finding that five heaters belongedwithin the appropriate unit and were entitled to vote.The Boardhas reconsidered the duties of these heaters as shown by the record inthe representation proceeding as well as by the record in this pro-ceeding, and is still of the opinion and finds that the heaters wereproperly included within the appropriate bargaining unit.The re-spondent contends that the duties of the heaters employed by the In-terlake Iron Corporation are different from those of the heaters at itsown plant and that the inclusion of heaters within the appropriateunit in the Interlake Iron Corporation case,"' which was cited by theBoard in the representation proceeding, should not have been con-sidered by the Board as a precedent applicable to the respondent's15Matter of R C A Manufacturing Company, IncandUnited Electrical & RadioWorkers of America,2N. L R B. 159;Matter of The Electric Auto-Lite Company,American Enameled Magnet Wire DivisionandInternational Association of Machinists.Local 218, et a7,11 N L R B 8; andMatter of Charles Cushman Company,et at.andUnited Shoe Workers of America,15 N. L. It. B. 90. See alsoVirginian By. Co. v. SystemFederation No40,300 U. S. 515, andTheAssociationof Clerical Employees of the A. T.and S F. RailwaySystemv.Brotherhood of Railway and Steamship Clerks, FreightHandlers,Express and Station Employees,85 F. (2d)152 (C. C. A. 7).1®Matter of Interlake Iron CorporationandAmalgamatedAssociationof Iron, Steerand Tin Workers of North America,Local No 1657,4 NL. R B. 55. 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDheaters.It is not necessary for us to determine at this time whetheror not the duties of the heaters at the two plants are sufficientlydissimilar to require the Board not to consider its decision in one caseas a precedent in the other.The Board's finding in theInterlakeIron Corporationcase was not the determining factor influencing itsdecision in regard to the heaters in the representation case involvingthe respondent; 17(c)That the Board erred in determining that the employees, FredA. Siebert, Earl G. Flodin, and Russell E. Steube, whose challengedballots were considered by the Board, should not be classified asmaintenance or production workers.The Board has reconsidered itsoriginal findings in this respect and is still of the opinion and findsthat such employees were properly excluded from the appropriatebargaining unit;(d) That the Board's agent who conducted the election on Novem-ber 15, 1937, erred in ruling as ineligible to vote two employees,Antonio Formentini and Luigi Tavoletti, as a result of which exclu-sion a third employee, Peter Sievers, Jr., employed in the same classi-fication as Tavoletti, abstained from attempting to vote.The repre-sentatives of both labor organizations whose names appeared uponthe ballot, who acted as tellers at the election, certified that the elec-tion was conducted in a fair and impartial manner. The RegionalDirector in his Intermediate Report on the secret ballot mentionedthe fact that Formentini had been "ruled not eligible because clericaland in supervisory capacity and not production employee" and thatTavoletti had been "ruled not eligible because assistant foreman."A copy of the Intermediate Report on the secret ballot was servedupon each of the labor organizations and upon the respondent, andeach was notified that any exceptions to the Intermediate Reportshould be filed with the Regional Director within 5 days from thedate of the Report.Although both labor organizations filed excep-tions to the Intermediate Report, neither of them excepted to therulings relative to Formentini and Tavoletti, and neither mentionedthe failure of Sievers to vote.The respondent filed no exceptions tothe Intermediate Report.No party to the representation proceedingraised any question concerning the ruling of the election official con-cerning Formentini and Tavoletti prior to the hearing on the chal-lenged ballots and a determination by the Board of the issues raisedby the challenged ballots.Under these circumstances it is inappro-17Inall other cases involving steel and metal plants wherein the question concerningthe Inclusion of heaters within the appropriate unit has arisen, the Board has includedheaters within such unit. SeeMatter of Wickwire Spencer Steel CompanyandFederatedIndustrial Union,18 N L R. B. 372; andMatter of General Metals CorporationandAmalgamated Association of Iron, Steel and Tin Workers of North America, through theS.W. 0. C., affiliated with the C. I.0., 18 N. L R. B. 708. CALUMET STEEL DIVISION, BORG-WARNER CORP.131p'riate for the Board at this time to consider whether or not thethree above-named employees should have been included within theappropriate unit.The final tabulation of votes cast at the election of November 15,1937, showed that 215 were cast for the Union, 181 for the Associa-tion, and'30 for neither.Thus, even had three more votes been castand all of the three votes had been for the Association or for neither,the Union would still have received a majority of the votes cast.(3)The respondent contends that the Board's determination ofthe issues in the representation case is invalid because based upona stalerecord. It points out that between July 13, 1937, the eligibilitydate of employees to vote, and May 21, 1938, the date of the certifica-tion,10 months and 8 days had', elapsed, and that as of May 21, 1938,58 employees in the appropriate unit appearing on the July 13, 1937,pay roll were no longer employed by the respondent and 15 employeesnot appearing on said pay roll, but included within the appropriateunit, were employed by the respondent. ,The lapse of time betweenthe eligibility date and the date of certification was occasioned prin-cipally by the necessity for a further hearing after the election todetermine the eligibility to vote of employees whose ballots had beenchallenged and the necessity of hearing and determining variousmotions, exceptions, and objections filed by the parties during suchperiod.Under the circumstances a ' certain amount of delay wasunavoidable.There exists a presumption that the Union, -having established thatit-represented a majority as a result of the election on November 15,1937, continued to represent a majority on May 21, 1938, when it wascertified.This presumption is not rebutted by ' the respondent's, as-serted change in its personnel prior to May '21, 1938 18(4)The respondent further objects that the certification was viti-ated because of a substantial change in its personnel within theappropriate unit between the date of eligibility and April 20, 1939, thedate upon which the Board denied the Association's motion for re-consideration and amendment.Neither the Act nor the Board's Rulesis See N.L. R B. v. Piqua MunisingWoodProductsCo, 109 F.(2d) 552(C. C. A. 6),decided February 16, 1940, wherein the court stated :It is a well-established rule of evidence that when the existence of a personalrelationship or state of things is once established by proof, the law presumes itscontinuance until the contrary is shown or until a different presumption arisesfrom the nature of the subjectmatter.N. L.R. B. v. National Motor BearingCompany,105 F. (2d) 652(C.C. A. 9).The question as to the presumption ofthe continuation of membership in the Union was one of fact and rested withinthe sound discretion of the Board to be decided in the light of the facts andcircumstances before it.See alsoN.'L R.. B. v. Highland Park Manufacturing Company,110 F. (2d) 632(C. C. A.4), andMatter of Ansley Radio CorporationandLocal 1221, United Electrical d RadioWorkers of America,C. I. C. et al,18 N. L.R. ,B 1028. 132DECISIONSOF NATIONALLABOR RELATIONS BOARDand Regulations give any of the parties the right to file motions toreconsider and set aside certifications, such as were filed by the As-sociation and the respondent in the representation proceeding.TheBoard considers its certifications binding on all parties to the proceed-ings as of the date when such certifications issue.The fact that theBoard may actually consider motions which are thereafter filed byone or more of the parties has no effect upon the time when itscertifications become effective.19We find that on May 21, 1938, and at all times thereafter, the Unionwas the duly designated representative of a majority of the employeesin the appropriate unit, and pursuant to Section 9 (a) of the Act wasthe exclusive representative of all the employees in such unit for thepurposes of collective bargaining in respect to rates of pay, wages,hours of employment, and other conditions of employment.3.The refusal to bargaina.History of bargaining prior to certificationIn March or April 1937, the Union, whose membership at thattime comprised a large majority of the respondent's employees, com-menced negotiations for a collective bargaining agreement with therespondent.An agreement was reached concerning the terms of aproposed contract but the respondent refused to sign the contract,asserting that it would not sign unless Inland Steel Company,Youngstown Sheet and Tube Company, and Republic Steel Com-pany also signed a contract.Those companies refused to sign andthe "Little Steel" strike of 1937 resulted.The employees of therespondent participated in this strike, which lasted for 5 or 6 weeks.During the course of the strike, the Association was formed as a partof a back-to-work movement.The strike ended on May 21, 1937,without the respondent agreeing to sign a contract.No furtherattempts were made by the Union to obtain a written contract untilafter the Union was certified by the Board as the sole collectivebargaining representative of the respondent's employees.b.Attempts by the Union to bargain subsequent to the certificationOn May 28, 1938, the Union by letter requested the respondent tomeet in conference with representatives of the Union on June 3,1938, for the purpose of negotiating a contract with the respondent inrespect to rates of pay, wages, hours of employment, and other condi-tions of employment for all the employees in the unit found appro-I°The respondent was well aware that the Board had considered and rejected all thegrounds for reconsideration advanced by the Association when it received notice on June7, 1938, that its own motion had been denied. CALUMET STEELDIVISION,BORG-WARNER CORP.133priate by the Board in its decision of May 21, 1938. On June 1, 1938,the respondent replied to the request of the Union by letter, stating inpart that it believed the Decision and Certification of Representativeswas made in error and that it should, therefore, be recalled andrescinded; that the respondent had been served by the Associationwith a copy of its motion requesting that the Board reconsider andamend such decision; that on May 28, 1938, the respondent had filedwith the Board its motion for reconsideration of such decision; andthat under the circumstances the meeting requested by the Unionwould be premature.The letter further stated that the respondentwould be glad to meet with a committee of the Union "as representa-tives of their members only" at a mutually convenient time for thediscussion of any matters properly brought before such meeting.On June 9, 1938, after the Board had considered and denied therespondent's motion for a reconsideration of the decision and certifi-cation of May 21, 1938, and had served notice of its action upon allthe parties, the Union again by letter requested the respondent tofix an early date for a conference such as was referred to in its formerletter.Receiving no reply to its letter of June 9, the Union ad-dressed a third letter under date of June 14 to the respondent request-ing that the respondent's representatives meet a committee of the Unionon June, 21,,1938, for the purpose of commencing negotiations for anagreement covering wages, rates of pay, hours of employment, andother conditions of employment of all the employees of the respond-ent in the appropriate unit.On June 18, 1938, the respondent re-plied by letter, in which it acknowledged the receipt of the Union'sletters of June 9 and 14, 1938, and stated that the position of therespondent remained the same as outlined in paragraph 2 of itsletter of June 1.Paragraph 2 of that letter stated :It is our belief that this decision and certification of repre-sentativesmade by the Board in this case was made in errorand that under the circumstances it should be recalled and re-scinded, thus allowing the Board to enter upon a new investiga-tion of this matter in which the mistakes and errors of theprior proceeding might be avoided.The respondent also reiterated its willingness to arrange a meetingwith the Union on behalf of the latter's members only.On August 12, 1938, the Union again requested a conference withthe respondent for the purpose of negotiating a collective bargainingcontract "for all employees."The respondent replied by letter datedAugust 16, stating that "in the absence of any new developments"it could only refer the Union - to the respondent's letters of June 1and June 18, and again offering to meet with a committee of theUnion on behalf of its members only.283034-41-vol 23-10 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn August 26, 1938, the Union by letter accepted the respondent'ssuggestion for a meeting on behalf of its members only and requestedthat such a meeting be held on September 1. The request was grantedby the respondent and the meeting was held.At this meeting the union committee had with it, but did not pre-sentto the respondent's representatives, a copy of the contract whoseterms had been agreed upon prior to the strike, in 1937.The Unionproposed that the respondent sign this contract.20The respondent'sposition with reference to the certification was again brought up anda general discussion took place, but no agreement was reached andthe meeting was adjourned until September 13.At the September 13 meeting the Union presented a proposed con-tract for its members only, which was discussed at length.On Sep-tember 22 representatives of the Union and the respondentagain met.The Union presented a substitute for the last page of the proposedcontract submitted on September 13 and requested the respondent tosign the instrument.The respondent refused to sign, and negotia-tions were thereupon discontinued.The Union by September 1938 had apparently accepted the re-spondent's position that the Association's motion for reconsiderationof the Board's decision and certification of May 21, 1938, was beingconsidered by the Board and that the respondent was not legallyobligated to respect the certification before receiving notice of theBoard's acting upon such motion.As we have heretofore stated, thismotion, although it was filed on May 28, 1938, was not disposed of bythe Board until April 20, 1939, when the Board denied it. There-after, on May 4, 1939, the Union by letter requested another confer-ence with the respondent, to be held on May 12. The respondentreplied by letter dated May 11, that it would meet with a committeeof the Union on May 16, and a meeting was had on that date.At that meeting the Union presented to the respondent a proposedcontract which, among other things, provided for recognition of theUnion as the sole collective bargaining agency for all employees ofthe respondent, and stated that the Union had definitely decided tosecure from the respondent a written signed contract.The Unionalso stated that it had represented a majority of the employees ofthe respondent since 1937 and that it could prove by a re-signingof cards or in other ways, such as by the Board's certification, that° In regard to this contract, Nicholas Fontecchlo, a representative of the Union, testi-"We again proposed that this company should sign the contract which we hadnegotiated prior to April or about April 1937."Counsel for the respondent thereuponmoved "to strike the conclusion of the witness such as is contained in the phrase, 'whichwe had negotiated'"The Trial Examiner granted the motionWe interpret the TrialExaminer's ruling as not affecting testimony relative to the identity of the instrument.We have found, in Section III-C-3asupra,that the terms of a proposed contract sub-mitted prior to the strike in 1937 had been agreed upon by the respondent and theUnion CALUMET STEEL DIVISION, BORG-WARNER CORP.135it still represented a majority.Some of the provisions of the con-tract were discussed, and W. B. Caldwell, vice president and worksmanagerof the respondent, who was present at the meeting, statedto the union representatives that, although the respondent would notsignthe contract, it probably would consider signing a labor policywhich would includesome ofthe provisions contained in the pro-posed contract.The union representatives refused to consider ac-cepting a labor policy, and the meeting adjourned until May 23.At the May 23 meeting, the respondent presented to the committeea typed unsigned statement, reading as follows :You have claimed to represent all of the production andmaintenance employees, exclusive of supervisory employees, byreason of the fact that a majority of such employees have withinthe past few weeks resigned membership applications for mem-bership in your organization. If you will bring in these ap-plications so that we may jointly check the genuineness of thememberships against our pay roll and the signatures on thecorresponding application cards, upon your statement and theassumption that such a check will disclose that you represent amajority of the employee names we are glad to recognize you asthe sole collective bargaining agency for such employees.Wewould however appreciate you giving us the opportunity toconfirm this recognition in the manner that I have outlined.21After discussing this statement, one of the representatives of theUnion asked the respondent, "If we do prove that we have a maj or-ity through these methods, will you sign the agreement?"Caldwellreplied, "No, I can't promise you that."He further stated that therespondent could not agree in advance as to any particular terms ofan agreement or understanding but that he was willing to preparea labor policy which would include some of the provisions of theproposed contract.The union representative then informed the re-spondent that the Union would not consider a proposition whichmeant alabor policy.Thereafter members of the union committee,after consulting among themselves, informed the respondent that,since the respondent would not promise to sign the agreement, theUnion would not show its membership cards but would insist upona, decision by the National Labor Relations Board upon the chargeswhich it had already filed with the Regional Director on June 22,1938.The Union had theretofore offered to withdraw the charges ifthe respondent would sign the agreement.No further meetingsbetween the Union and the respondent were thereafter held.21While this statement may appear to be ambiguous,the parties clearly regarded it asan offer of.recognition by the respondent of the Union as the exclusive bargaining repre-sentative conditioned upon the Union's proving by a submission of re-signed membershipcards that it represented a majority of the employees. 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDc.Conclusions ;n regard to the respondent's refusal to bargainAs we have pointed out above, the Union, almost immediately afterbeing certified by the Board on May 21, 1938, as the exclusive bargain-ing representative of employees of the respondent, requested recogni-tion by the respondent as such exclusive representative.This requestfor exclusive recognition was made in the Union's letters of May 28,June 9, June 14, and August 12, 1938.The respondent in its lettersof June 1, June 18, and August 16, 1938, refused to grant the Union'srequest for such recognition.Recognition by an employer of alabor organization as the exclusive representative of its employeeswithin an appropriate unit is necessarily the first step in the collectivebargaining procedure, and a refusal of such recognition is thereforean unfair labor practice within the meaning of Section 8 (5) of theAct.22As we have pointed out above, no motions, exceptions, or objec-tions filed by an employer or by any other party to a representationproceeding subsequent to a certification of representatives by theBoard can render such certification ineffective or excuse the employerfrom bargaining with the certified representative untiland unlesssuch certification is set aside by the Board.The fact that the Union, after having been repeatedly deniedrecognition as the exclusive representative of employees of the re-spondent within an appropriate unit, finally consented to negotiatewith the respondent as the representative of the Union's membersonly, neither relieves the respondent of responsibility for the commis-sion of the unfair labor practices already engaged in by it nor con-stitutes a waiver of the Union's claim of right torecognition asexclusive bargaining representative.23There is no evidence in the record to overcome the presumption thatthe Union continued to represent a majority in May 1939 when it re-sumed negotiations with the respondent.24While a labororganiza-tion is not entitled under the Act to exact any promise of future actionon the part of an employer as a condition to its proof that it representsa majority, the Union in this proceeding was entitled to rely upon the23N. L. R. B v. TheGriswold Manufacturing Company,106 F.(2d) 713(C. C. A. 3),enf'gMatter of The Griswold Manufacturing CompanyandAmalgamated Association orIron, Steel and Tin Workers of North America,Lodge No. 1197,6 N. L. R. B. 298.23 Cf.Matter of The Louisville Refining CompanyandInternationalAssociation, OilField,GasWell and Refinery Workers of America,4 N. L. It. B 844, enf'd as mod.,N. L P B. v. TheLouisville Refining Company,102 F. (2d) 678(C. C. A. 6).uCfN. L R. B. v.Highland Park Manufacturing Company,110 F. (2d) 632(C. C. A. 4),decided March 11, 1940, wherein the court stated *Respondent is not faced with conflicting claims as to representation,but raisesthe question as to the authority of the union to represent its employees as ameans of escaping any obligation to bargain at allIn such case it is reasonableto presume that the authority of the bargaining agent continues until the contrarybe shownSeeN L R. B. v. Remington-Rand(2 Cir ), 96 F (2d) 862, 870; N. L.R B. V Biles-Coleman Lumber Co.(9 Cir ), 96 F (2d) 197, 198; N LR. B. v.LouisvilleRefining Co(6 Cir ), 102 F (2d) 678 CALUMET STEEL DIVISION, BORG-WARNER CORP.137Board's certification as proof that it represented a majority and itsconditional offer of further proof in May 1939 was superfluous andunnecessary to entitle it to exclusive recognition.The respondent,therefore, by its offer of exclusive recognition conditioned upon theUnion's presenting new proof of majority was further refusing tobargain within the meaning of the Act.As stated above, the respondent informed the Union that it wouldconsider issuing a statement of policy embodying some of the terms'of the contract which the Union had presented to it.At oral argu-ment before the Board, the respondent made it clear that it consideredthe Union's refusal to accept a statement of policy and its insistence ona bilateral agreement responsible for a break-down in negotiations.25As a result of this position of the respondent, the Union might welland apparently did conclude that further negotiations upon the termsof a contract would be useless.The manifest objective of collectivebargaining is the making of contracts by labor organizations andemployers.211The Supreme Court of the United States inN. L. R. B.v. Sands Man'u f aetu?inq Company,306 U. S. 332, 342, stated :The legislative history of the Act goes far to indicate that thepurpose of the statute was to compel employers to bargain col-lectively with their employees to the end that employment con-tracts binding on both parties should be made.27Obviously a statement of policy, such as was proposed by the re-spondent, is not a contract binding on both parties. It is not a con-tract at all.Nor is it an obligation binding the respondent only.It is merely a statement of intention of the respondent,-unenforce-able, and revokable by the respondent at its will. It is a devicem The followingis anexcerpt from the oral argument :Mr. 'SHEPARD"(Counsel for the Respondent.) ... Mr. Chairman, with regard tothe failure to bargain, we submit that the failure to bargain has resulted solely byreason of the fact that the representatives of the Union desired to obtain a formof agreement which-Mr. LEISERSON. Wait a minute, now ; you say "solely because the Union want aform of agreement."Wasn't it also because the company insisted on a form of noagreement ; only a policy?There is a difference between a policy and anagreement, isn't there?Mr. SIIEPARD. Well, it was a question of whether it would be a bilateral orunilateral agreement.Mr. LrSERSON. Well, a unilateral is not an agreement.Mr. SHEPARD. Well, I think it is.Consolidated Edison Co. of N. Y. v. N. L RB., 305 U. S 197, 236."Cf.Globe Cotton Mills v. N. L. R. B.,103 F. (2d) 91 (C. C. A. 5) wherein the Courtin enforcing an affirmative order of the Board, stated :We believe there is a duty on both sides, though difficult of legal enforcement,to enter into discussion with an open and fair mind, and a sincere purpose to find abasis of agreement touching wages and hours and conditions of labor, and if foundto embody it in a contract as specific as possible, which shall stand as a mutualguaranty of conduct, and as a guide for the adjustment of grievances. 138DECISIONSOF NATIONALLABOR RELATIONS BOARDfrequently used by an employer for denying a labor organizationequality of status with the employer and in refusing to recognize thelabor organization as a party capable of assuming responsibility andmaking binding agreements.We have heretofore held in many othercases that an employer by refusing to enter into a signed contractembodying terms which have been or might be agreed upon has en-gaged in an unfair labor practice within the meaning of Section8 (5) of the Act.28We find that the respondent on June 1, 1938, and at all times there-after, refused to bargain collectively with the Union as the exclusiverepresentative of its employees in an appropriate unit and that ithas thereby interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed by Section 7 of the Act.28Matter of H J. Heinz CompanyandCanning and Pickle Workers, Local Union No.325,affiliated with Amalgamated Meat Cutters and Butcher Workmen of North America,American Federation of Labor,10 N. L. R B 963;Matter of Bethlehem ShipbuildingCorporation,LimitedandIndustrialUnion of Marine and Shipbuilding Workers ofAmerica, Local No. 5,et al.,11 N. L. R. B. 105;Matter of Chesapeake Shoe Manufactur-ing CompanyandUnited Shoe Workers of America,Matter of HarrySchwartz Yarn Co, Inc.andTextileWorkers Organizing Committee,12 N. L. R. B. 1139 ;Matter of Holston Manufacturing CompanyandAmerican Federation of Hosiery Workers,13 N. L R B. 783;Matter of Fort Wayne Corrugated Paper CompanyandLocal No. 182,International Brotherhood of Pulp, Sulphate, and Paper Mill Workers,14 N. L. R. B 1 ;Matter of Dallas Cartage Company, et al.andInt'l Brotherhood of Teamsters, Chauffeurs,Stablemen & Helpers of America, Local 745,14 N. L. R B 411 ;Matter of IndependentPneumatic Tool Co , a corporation, et al.andSteelWorkers Organizing Committee andAmalgamated Association of Iron, Steel & Tin Workers of North America, Local No. 1716,15 N. L. R. B. 106. InN. L. R. B. v. Art Metal Construction Company,110 F. (2d) 148(C. C. A. 2) decided February 26, 1940, enf'gMatter of Art Metal Construction CompanyandInternational Association of Machinists, Local 1559, affiliated with District #65, ofthe I A. M. (A. F. of L ),12 N. L. R. B. 1307, the Court in holding that the refusalof a written contract was a refusal to bargain collectively within the meaning of Section 8(5) of the Act, stated:The act . . . meant to give to the employes whatever advantage they would getfrom collective pressure upon their employer; and the question here is what arethe fair implications of that grant.They should include whatever is reasonably appropriate to protect it, and no onecan dispute that a permanent memorial of any negotiation which results in abargain is not only appropriate but practically necessary to its preservation.It is the merest casuistry to argue that the promisor's freedom to contract in-cludes the opportunity to put in jeopardy the ascertainment of what he has agreedto 'do, or indeed whether he agreed to anything at all.The freedom reserved to the employer is freedom to refuse concessions in workingconditions to his employes and to exact concessions from them ; It is not thefreedom, once they have in fact agreed upon those conditions, to compromise thevalue of the whole proceeding and probably make it nugatory.See alsoN. L. R. B. v. Highland Park Manufacturing Company,110 F. (2d) 632 (C. C. A.4), decided March 11, 1940, andH. J. Heinz Company v. N. L. R. B,110 F. (2d) 843(C. C. A. 6), decided April 3, 1940, enf'gMatter of H. J. Heinz CompanyandCanning andPickleWorkers, Local Union No. 325, affiliated with Amalgamated Meat Cutters andButcher Workmen of North America, American Federation of Labor,10 N. L. R. B. 963;cf.Inland Steel Company v. N. L. R. B.,109 F. (2d) 9 (C. C. A. 7), setting aside andremandingMatter of Inland Steel CompanyandSteelWorkers Organizing Committee andAmalgamated Association of Iron, Steel and Tin Workers of North America, Lodge Nos.64, 1010, and 1101, 9N. L R. B. 783, andFort Wayne Corrugated Paper Company v. N. L.R. B.,111 F. (2d) 869 (C. C. A. 7), decided March 28, 1940, enf'gMatter of Fort WayneCorrugated Paper CompanyandLocalNo182, International Brotherhood of Pulp, Sulphite,and Paper Mill Workers,14 N. L.R. B. 1. CALUMET STEEL DIVISION, BORG-WARNER CORP.139IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEWe find that the activities of the respondent set forth in SectionIII above, occurring in connection with the operations of the re-spondent described in Section I above, have a close, intimate, andsubstantial relation 'to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow thereof.THE REMEDYHaving found that the respondent has engaged in unfair laborpractices, we shall order it to cease and desist therefrom and to takecertain affirmative action which we deem necessary to effectuate thepurposes of the Act.We have found that the respondent, between August 1935 and Feb-ruary 1937, employed the services of Corporations Auxiliary Com-pany, an espionage agency, for the purpose, in part, of spying uponand reporting to the respondent the union affiliation and activitiesof its employees.The respondent contends that the services of thisagency were discontinued in February 1937, and that such serviceshad not again been engaged by the respondent at the time of thehearing in May 1938.A discontinuance of the services of one espio-nage agency, however, is no assurance that the practice of employingspies to report the' union affiliation and activities of the respondent'semployees may not have been carried on by other espionage agenciesor by the respondent's own employees, or that the practice will notbe resumed in the future.29We shall, therefore, order that the re-spondent cease and desist from engaging the services of spies or detec-tives, or employing any other form or manner of espionage, toinvestigate and report the membership or activities of its employeesin the Union or any other labor organization of its employees.We have found that the respondent has refused to bargain withthe Union.We shall, therefore, order that, upon request, it bargaincollectivelywith the Union as the exclusive representative of itshourly paid production and maintenance employees, excluding fore-men, assistant foremen, watchmen, and all other supervisory em-ployees, and that if an agreement is reached, it embody suchagreement in a written contract to be signed by the parties and signthe same asa party thereto, if requested to do so by the Union.21Cf.Matterof ConsolidatedEdison Company of New York,Inc., et at.andUnitedElectricaland RadioWorkers of America, affiliatedwith the Committeefor IndustreaiOrganization,4 N. L. R. B. 71, enf'd as mod.Consolidated Edison Companyof New York,-Inc, et at. v.N. L. R. B,305 U. S. 197. 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the foregoing findings of fact and upon theentire record in the case, the Board makes the following :CONCLUSIONS OF LAW1.SteelWorkers Organizing Committee for the AmalgamatedAssociation of Iron, Steel & Tin Workers of North America, Lodge1027, affiliated with the C. I. O., is a labor organization, within themeaning of Section 2 (5) of the Act.2.The hourly paid production and maintenance employees of therespondent, excluding foremen, assistant foremen, watchmen, and allother supervisory employees, constitute a unit appropriate for thepurposes of collective bargaining, within the meaning of Section 9(b) of the Act.3.SteelWorkers Organizing Committee for the Amalgamated As-sociation of Iron, Steel & Tin Workers of North America, Lodge1027, affiliated with the C. I. O. was on May 21, 1938, and at alltimes thereafter has been the exclusive representative of all employ-ees in such unit for the purposes of collective bargaining, within themeaning of Section 9 (a) of the Act.4.By refusing to bargain collectively with Steel Workers Organiz-ing Committee for the Amalgamated Association of Iron, Steel &TinWorkers of North America, Lodge 1027, affiliated with theC. I. 0., as the exclusive representative of its employees in the ap-propriate unit, the respondent has engaged in and is engaging inunfair labor practices, within the meaning of Section 8 (5) of theAct.5.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.7.By discharging Walter Bieronski and Harry Kasprzak, therespondent has not engaged in unfair labor practices, within themeaning of Section 8 (3) of the Act.ORDERUponthe basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, theNational Labor Relations Board hereby orders that the re-spondent,Calumet Steel Division of Borg-Warner Corporation, Chi-cago Heights, Illinois, and its officers,agents,successors,and assigns,shall : CALUMET STEEL DIVISION, BORG-WARNER CORP.1411.Cease and desist from :(a)Refusing to bargain collectively with SteelWorkers Organ-izing Committee for the Amalgamated Association of Iron, Steel &TinWorkers of North America, Lodge 1027, affiliated with theC. I. 0., as the exclusive representative of its hourly paid productionand maintenance employees, excluding foremen, assistant foremen,watchmen, and all other supervisory employees;(b)Engaging the services of spies or detectives, or employing anyother form or manner of espionage, to investigate and report themembership or activities of its employees in Steel Workers OrganizingCommittee for the Amalgamated Association of Iron, Steel & TinWorkers of North America, Lodge 1027, affiliated with the C. I. 0.,or any other labor organization of its employees;(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted ac-tivities for the purpose of collective bargaining and other mutualaid or protection, as guaranteed in Section 7 of the National LaborRelations Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with Steel Workers Organ-izing Committee for the Amalgamated Association of Iron, Steel &TinWorkers of North America, Lodge 1027, affiliated with theC. I. 0., as the exclusive representative of its hourly paid productionand maintenance employees, excluding foremen, assistant foremen,watchmen, and all other supervisory employees, in respect to rates ofpay, wages, hours of employment, and other conditions of employ-ment; and if an agreement is reached on such matters, upon request,embody said agreement in a written contract to be signed by theparties;(b)Post immediately in conspicuous places at its plant, and main-tain for a period of at least sixty (60) consecutive days from the dateof posting, notices to its-employees stating: (1) that the respondentwill not engage in the conduct from which it is ordered to ceaseand desist in paragraphs 1 (a), (b), and (c) of this Order; (2) ,thatthe respondent will take the affirmative action set forth in paragraph2 (a) of this Order;(c)Notify the Regional Director for the Thirteenth Region inwriting within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.AND IT ISFURTHERORDERED that theallegations of the complaintthat the respondent has engaged in unfair labor practices within the 142DECISIONSOF NATIONAL'LABOR'RELATIONS BOARDmeaning of Section 8 (3) of the Act, be, and they hereby are,dismissed.MR. WILLIAM M. LEISERSON, concurring :I concur in the foregoing decision.Although I had no part in thecertification of the Union as the representative of the respondent'semployees, I am of the opinion that where a certificate has been issuedby the Board as the result of an election by secret ballot and therepresentative thus certified is asserting its right under such certifi-cate, the certificate must be honored by the employer untila new rep-resentative is certified.30ao See my concurring opinion inMatter of Valley Mould and Iron CorporationandSteelWorkers Organizing Committeefor Amalgamated Assooaatoon of Iron,Steel and TinWorkers of North America,Lodge No. 1029,Affiliatedwith the Congress of IndustrialOrganizations,20 N. L R. B. 211.